                                                              655 Fifteenth Street, N.W.
                                                               Washington, D.C. 20005
         Edmund G. LaCour                                           United States
        To Call Writer Directly:                                                                                          Facsimile:
          +1 202 879 5077                                         +1 202 879 5000                                      +1 202 879 5200
     edmund.lacour@kirkland.com
                                                                 www.kirkland.com




                                                               October 15, 2018

           Via Electronic Filing

           Honorable Judge Richard M. Berman
           United States District Judge
           Daniel Patrick Moynihan Courthouse
           500 Pearl Street, Courtroom 17B
           New York, New York 10007


                              Re:       United States of America v. Reza Zarrab, et al., No. 1:15-cr-00867 (RMB)

          Dear Judge Berman:

                 I hereby respectfully request the withdrawal of Viet D. Dinh, admitted pro hac vice, as
          additional counsel for the defendant Reza Zarrab in the above captioned case. Mr. Dinh is no
          longer at the firm of Kirkland & Ellis LLP. Mr. Dinh’s proposed order is filed herewith.

                                                                                Respectfully,




                                                                                s/Edmund G. LaCour
                                                                                Edmund G. LaCour

                                                                                Counsel for Defendant Reza Zarrab




           cc:        Counsel of Record




Beijing    Boston   Chicago    Dallas   Hong Kong   Houston     London    Los Angeles      Munich   New York   Palo Alto   San Francisco   Shanghai
                   UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                  )
                                           )
                           Plaintiff,      )
                                           )
               v.                          )    No. 1:15-cr-00867 (RMB)
                                           )
REZA ZARRAB,                               )
                                           )
                           Defendant.      )
                                           )

                ORDER FOR WITHDRAWAL OF VIET D. DINH
        The withdrawal for Viet D. Dinh in the above captioned matter is ordered, as

he is no longer with the law firm of Kirkland & Ellis LLP.

        IT IS HEREBY ORDERED that Applicant is withdrawn from the above

captioned case in the United States District Court for the Southern District of New

York.


Dated: October 15, 2018
                                        United States District Judge
